       Case 1:18-cv-04070-SDG Document 22 Filed 12/11/18 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA

LIMA ONE CAPITAL SPECIAL
SERVICING,
INC., a Delaware corporation,
                                            CIVIL ACTION FILE NO.:
                        Plaintiff,          1:18-CV-04070-MLB
vs.

E.S. REAL ESTATE CONSORTIUM,
INC., a Georgia corporation;
CONSORTIUM TITLE, LLC, a Virginia
limited liability company; INTEGRITY
SETTLEMENT SERVICES, LLC, a
Florida limited liability company;
ANEAKA ENGLISH, an individual;
CASITA SIMPSON, an individual; and
COLEEN THOMAS; an individual,

                        Defendants.


              STIPULATED ORDER EXTENDING DEFENDANT
             INTEGRITY SETTLEMENT SERVICES, LLC’S TIME
                      TO ANSWER COMPLAINT

      Plaintiff, Lima One Capital Special Servicing, Inc. (“Plaintiff”), and

Defendant, Integrity Settlement Services, LLC (“Integrity Settlement

Services”), having stipulated and agreed to allow Integrity Settlement Services

until February 3, 2019, to answer or otherwise respond to Plaintiff’s

Complaint, and the Court being fully advised in the premises;
           Case 1:18-cv-04070-SDG Document 22 Filed 12/11/18 Page 2 of 2




        IT IS SO ORDERED.

                                      ______________________________




Approved for Entry:

/s/ B. J. Bernstein                          /s/ Emily M. Coyle
B. J. Bernstein (054904)                    Emily M. Coyle (P74123)
The Bernstein Firm, P.C.                    Plunkett Cooney
Attorneys for                               38505 Woodward Avenue, Suite 100
PO Box 410                                  Bloomfield Hills, MI 48304
Palmetto, GA 30268                          (248) 594-8613 / Fax (248) 901-
(404) 522-1200                              4040
bj@bernsteinfirm.com                        ecoyle@plunkettcooney.com




Open.26479.80652.21347630-1




                                        2
